Citation Nr: 0102397	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-13 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased rating for cryptitis, 
currently evaluated as 20 percent disabling.  

2. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to August 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1998 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for cryptitis.  The disability was then evaluated as 
10 percent disabling, effective from August 1978.  The 
veteran filed an NOD in September 1998, and the RO issued an 
SOC that same month.  The veteran filed a substantive appeal 
in October 1998.  In May 1999, the veteran testified before a 
Hearing Officer at the VARO in Newark.  In a June 1999 
Hearing Officer's Decision, the veteran's disability rating 
for cryptitis was increased from 10 percent to 20 percent, 
effective from April 1998.  In July 2000, the veteran 
testified before the undersigned Veterans Law Judge during a 
Travel Board Hearing at the VARO in Newark.  

The Board notes that the issue with respect to bilateral 
hearing loss will be addressed in the Remand section of this 
decision.  Furthermore, the Board is cognizant that the 
veteran had perfected an appeal with respect to the issue of 
service connection for tinnitus.  In a February 2000 rating 
decision, the RO granted the veteran service connection for 
tinnitus, awarding a 10 percent evaluation effective from 
June 1999.  The granting of the claim for service connection 
ended the appeal as to that issue, and the veteran has not 
appealed the RO's decision as to the disability evaluation 
assigned.  


FINDINGS OF FACT

1. A VA Medical Center (VAMC) East Orange treatment record, 
dated in October 1997, reflects the veteran's complaints 
of anal fissures and rectal bleeding.  

2. During a personal hearing in May 1999, the veteran 
reported that he suffered from anal burning and itching, 
anal fissures, and anal bleeding three times a week.  

3. The veteran is currently receiving the highest disability 
rating provided for his service-connected cryptitis.  


CONCLUSION OF LAW

The regulatory criteria for a disability rating greater than 
20 percent for cryptitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336 (2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

In October 1956, the veteran was service connected for 
cryptitis, and awarded a noncompensable disability 
evaluation.

Thereafter, in December 1977, the veteran submitted to the RO 
a VA Form 21-4138 (Statement in Support of Claim), in which 
he filed a claim for service connection for bilateral hearing 
loss.  In a rating action that same month, the veteran was 
denied service connection for bilateral hearing loss.  He was 
advised of his procedural rights, but did not perfect an 
appeal, and the decision became final.  

In a September 1979 rating decision, the RO increased the 
veteran's disability rating for his service-connected 
cryptitis from noncompensable to 10 percent.  

Subsequently, in April 1998, the veteran sought an increased 
rating for his service-connected cryptitis.  In July 1998, he 
was medically examined for VA purposes.  He reported 
suffering from anal bleeding at least once in two months, and 
also complained of anal irritation and burning pain.  The 
veteran also complained of constipation.  On clinical 
evaluation, there was noted a small internal hemorrhoid, in 
the five o' clock position.  An anal fissure was evident, and 
the veteran's anal sphincter was constricted.  The examiner's 
diagnosis was hemorrhoids and anal fissure with residuals.  

In October 1998, the RO received a statement from Joseph 
Ritter, M.D., dated that same month.  In particular, Dr. 
Ritter reported that the veteran had been his patient since 
1990, and that the veteran had had a longstanding history of 
cryptitis and rectal fissures.  The fissures were noted to 
occasionally cause bleeding.  

In November 1998, the RO received VAMC East Orange treatment 
records, dated from March 1997 to October 1998.  In 
particular, an October 1997 treatment record noted that on 
clinical evaluation, the veteran's anal area was scarred and 
contained fissures, but there was no evidence of active 
bleeding.  The examiner's impression was rectal bleeding and 
anal fissures.  

That same month, November 1998, the veteran underwent an 
audiological evaluation for VA purposes.  Following 
diagnostic testing, the examiner noted that, in the veteran's 
right ear, hearing thresholds were within normal limits 
through 2000 Hertz (Hz), with a mild sensorineural hearing 
loss between 3000 and 8000 Hz.  With respect to the left ear, 
hearing thresholds were within normal limits, with a mild 
sensorineural hearing loss at 8000 Hz.  

In May 1999, the veteran testified before a Hearing Officer 
at the VARO in Newark.  He reported that he was being treated 
at the VAMC East Orange every two to three months for his 
cryptitis, and that he had been prescribed suppositories and 
salve to help combat his symptoms.  The veteran testified 
that he suffered from anal bleeding, on average, three times 
a week, and that he used the suppositories and salve every so 
often.  He also reported problems with anal hemorrhoids, 
fissures, and pain.  He further stated that he did not know 
if he suffered from anemia, although he had not been 
prescribed any medication for low iron levels associated with 
the disorder.  

In November 1999, the veteran again underwent a VA 
audiological evaluation.  Following diagnostic testing, the 
examiner noted that, in the right ear, hearing thresholds 
were within normal limits through 2000 Hz, with mild 
sensorineural hearing loss between 3000 Hz and 8000 Hz.  With 
respect to the left ear, hearing thresholds were within 
normal limits, with a mild sensorineural hearing loss noted 
at 8000 Hz.  

In June 2000, the RO received VAMC East Orange treatment 
records, dated from August 1997 to February 2000.  In 
particular, a December 1999 treatment record noted a clinical 
assessment of intertrigo/candidiasis of the perianal area.  

In July 2000, the veteran testified before the undersigned 
Veterans Law Judge during a Travel Board Hearing at the VARO 
in Newark.  The veteran did not offer any testimony with 
respect to the issue of cryptitis.  

II.  Analysis

The Board notes, at the outset, that VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his or her claim.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.103(a) (2000).  This duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Precedential caselaw of 
the United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet.App. 121 (1991); Lineberger v. Brown, 
5 Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet.App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  In the present increased-rating case, we find that 
the RO's development action has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

The RO has assigned a 20 percent evaluation for cryptitis in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under 
this Code, "Hemorrhoids, external or internal", the veteran 
has been assigned the highest disability rating available.  A 
20 percent rating is assigned for hemorrhoids exhibiting 
persistent bleeding and with secondary anemia, or with 
fissures.  In reviewing the rating schedule under 38 C.F.R. 
§ 4.114, for ratings of the digestive system, the Board can 
find no other potentially applicable Codes for assessing the 
veteran's service-connected disorder.  Furthermore, the 
veteran has not contended that his disability is of such 
severity that it warrants a higher rating than 20 percent.  
Therefore, on the foregoing record, the Board concludes the 
criteria for an increased rating for the veteran's cryptitis, 
beyond 20 percent, are not met.  

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standard and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence of 
record to indicate that the disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for cryptitis is denied.  



REMAND

As noted in the Factual Basis, above, the RO denied the 
veteran service connection for bilateral hearing loss in a 
December 1977 rating decision.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the appellant was notified of the decision.  38 C.F.R. 
§ 3.104(a).  The appellant has one year from notification of 
a decision of the agency of original jurisdiction to file a 
Notice of Disagreement as to the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a).  
The veteran was advised of his procedural rights, and did not 
perfect an appeal to the Board.  Therefore, the RO's decision 
at that time became final.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board notes that, until very recently, precedent of the 
United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, supra.  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
significance in the present matter, however, is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this case be adjudicated, 
initially, on the issue of whether new and material evidence 
is of record to reopen the previously denied claim of service 
connection for hearing loss.  We now know that, under the 
VCAA, cited above, well-groundedness following the reopening 
of a claim is a moot point.  If it is determined that new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a), and the veteran's claim is reopened, barring a 
need for any further development, a merits analysis must now 
be undertaken.  

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that the RO treated 
the veteran's claim for hearing loss, filed in October 1998, 
as a new claim for service connection, even though there had 
been a previous final decision as to that issue.  Given this 
fact, the Board is also cognizant that the veteran has not 
been apprised of the appropriate laws and regulations 
governing new-and-material-evidence claims.  

The Court of Appeals for Veterans Claims has stated that, 
when the Board addresses a question not addressed by the RO, 
the Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  In addition, if the Board determines the 
veteran has been prejudiced by a deficiency in the SOC, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9 (2000), specifying the action to be taken.  Bernard, 
supra, at 394.

Accordingly, the Board finds, given that we would be 
addressing a question not yet addressed by the RO, and given 
that the veteran has not been apprised of the laws and 
regulations to be used in the Board's determination of his 
appeal, thus resulting in undue prejudice, as provided for by 
Bernard, the Board must remand this claim to the RO for 
readjudication, as to the new-and-material-evidence issue 
under 38 C.F.R. § 3.156.

While the Board regrets the delay involved in remanding this 
case, it is felt that proceeding with a decision at this time 
would not afford the veteran the full due process of law to 
which he is entitled.  Accordingly, the case is REMANDED for 
the following action:

1. The RO should review the evidence of record, 
and enter a determination regarding the 
veteran's attempt to reopen his claim for 
service connection for bilateral hearing 
loss.  

2. In so doing, the RO should apply the 
criteria as set out in 38 C.F.R. § 3.156(a).  
If the evidence is deemed new and material, 
the veteran's claim should be reopened and 
adjudicated on the merits, in accordance 
with the guidance of Hodge and the Veterans 
Claims Assistance Act of 2000.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him, and his 
representative, with a Supplemental 
Statement of the Case citing pertinent law, 
and they should be given an opportunity to 
respond before the case is returned to the 
Board.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

